Case 6:19-cv-01963-RBD-DCI Document 32 Filed 08/13/20 Page 1 of 3 PageID 509




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

SCOTTSDALE INSURANCE
COMPANY,

       Plaintiff,

v.                                                       Case No. 6:19-cv-1963-Orl-37DCI

HARVEY GOODS; and ABG13, LLC,

       Defendants.


                                         ORDER

       Plaintiff sued Defendants in federal court under diversity jurisdiction, seeking a

declaration it has no duty to indemnify Defendant ABG13, LLC (“ABG13”) in an

underlying state action brought by Defendant Harvey Goods against ABG13. (Doc. 7.)

After ABG13 failed to respond to the case, Plaintiff moved for summary judgment. 1 The

Court then directed Plaintiff to first move for default judgment against ABG13. (Docs. 19,

23.) Plaintiff did so—but U.S. Magistrate Judge Daniel C. Irick denied the motion without

prejudice, finding Plaintiff had failed to establish the amount in controversy as required

for federal diversity jurisdiction. (See Docs. 25–28.) Judge Irick then directed Plaintiff to

show cause why this case should not be dismissed for lack of subject matter jurisdiction.

(Doc. 28.) Plaintiff responded. (Doc. 29.) On review Judge Irick recommends dismissing




       1Defendant Harvey Goods and Plaintiff filed a joint stipulation where Plaintiff
agreed not to seek default against Mr. Goods because he “does not oppose the relief
sought” in the amended complaint. (Doc. 14.)
                                            -1-
Case 6:19-cv-01963-RBD-DCI Document 32 Filed 08/13/20 Page 2 of 3 PageID 510




the case, finding that Plaintiff failed to show the amount in controversy is greater than

$75,000. (Doc. 31 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is

adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

              31) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiff’s Amended Complaint for Declaratory Judgment (Doc. 7) is

              DISMISSED WITHOUT PREJUDICE for lack of subject matter

              jurisdiction.

       3.     The Clerk is DIRECTED to terminate all pending motions and close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on August 13, 2020.




                                            -2-
Case 6:19-cv-01963-RBD-DCI Document 32 Filed 08/13/20 Page 3 of 3 PageID 511




Copies to:
Counsel of Record




                                    -3-
